[img1.jpg]


 

 

40 East Broadway

Butte, MT 59701

 

Purchase Order Number

301264

 

Effective Date: June 24, 2009

Page 1 of 9

 

 

To:

 

 

 

 

Tel:

 

Fax:

 

 

 

 

Pratt & Whitney Power Systems, Inc.

400 Main Street, M/S 191-13

East Hartford CT 06108

Attention: Phil Vecchiarelli

 

860-565-7877

 

860-557-7873

 

 

Equip/Material:               Gas Turbine Generators with SCRs

 

Project Title:                    Mill Creek Generating Station

 

Jobsite:                              Mill Creek, Deer Lodge County MT

 

Shipping Terms:              DDP-Mill Creek Project site. Refer to

                                             Section 5.0 for agreed freight
terms.

 

Terms of Payment:          Net 30 days. Refer to Section 7.0 for

                                             milestones, invoicing instructions
and

                                             requirements.

 

 



 

 

This Purchase Order and all referenced attachments shall constitute the sole and
complete agreement between the Parties covering the Goods and Services listed
herein.

Delivery Requirement: July 1, 2010. Refer to Section 4.0 below and other
applicable terms of the Agreement for Seller’s engineering, fabrication,
shipment and delivery schedule.

Pricing: All pricing is firm through delivery and acceptance and is not subject
to escalation. No adjustments will be allowed due to fluctuations in foreign
exchange rates. Refer to Section 7.0 below for complete agreement concerning
invoicing.

Currency of Order: The values shown in this Agreement are expressed in U.S.
Dollars.

Document Comment: Engineering comment is not required prior to start of
fabrication. Refer to Attachment 7 “Customer Document List” for listing of
required Seller drawings and data.

Supplier Inspection: Progressive and final inspections are required. Refer
toAttachment 8, “Inspection Attributes List” for all required witness points and
Article 3.0 of the Terms and Conditions of Purchase.

 

Required References: All communications relative to this Agreement, including
drawings and data, shall refer to the Purchaser Order Number as set forth on the
face of this Agreement. Refer to Section 3.0 below for additional requirements.

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

Section 1.0

Pricing

 

 

ITEM

QTY

UOM

DESCRIPTION

UNIT PRICE

EXTENDED PRICE

1.0

 

 

BASE MATERIAL

 

 

 

1.1

3

Each

Gas Turbine Generator Sets, including Backup Lube Oil Pump, Power Control
Modules, All Air Cooled Heat Exchangers, MCCs, Emissions Tuning and the
Capability of Switching Fuel at Full Load and;

 

 

1.2

3

Each

Selective Catalytic Reduction System for 90% Reduction in NOx;

 

 

 

1.3

3

Each

Water Injection;

 

 

1.4

1

Each

Black Start Diesel (sized one size larger)

 

 

1.5

1

Lot

Winterization to -40F (Purchaser supplied building over the fuel skids);

 

 

1.6

1

Each

Fuel Gas Separator;

 

 

1.7

1

Lot

Installation, Start-Up and Commissioning Spare Parts and Consumables;

 

 

1.8

1

Lot

Special Tools required for installation, adjustment and/or maintenance;

 

 

1.9

1

Lot

Installation, Operation and Maintenance Manuals (to consist of six (6) hard
copies and six (6) CDs);

 

 

1.10

1

Lot

Qualified Field Advisory Service Engineer during Installation, Startup and
Commissioning totaling 4320 hours (consisting of 10-hour days on-site
supervision, roundtrips, travel, accommodations, meals and all other applicable
expenses);

 

 

1.11

1

Lot

Qualified Field Advisory Service Engineer during Classroom Training and Field
Instruction over 3-5 days each for a maximum of 18 people per session
(consisting of 8-hour days on-site supervision, 3 roundtrips, travel,
accommodations, meals and all other applicable expenses);

 

 

1.12

1

Lot

Three (3) Months of a Control Systems Technician after Commercial Operations;

 

 

1.13

1

Lot

Credit for Accepting Letter of Credit rather than a Performance Bond;

 

 

1.14

1

Lot

Removal of Fuel Forwarding Skid;

 

 

1.15

1

Lot

Freight DDP Jobsite .

 

 

 

 

 

 

 

 

 

 

 

Base Material Cost Total

 

$79,621,425

 

 

 

 

 

 

2.0

 

 

Changes to Base Cost as of June 10, 2009

 

 

2.1

1

Lot

Delete 375kVA Auxiliary Transformer

($77,836)

($77,836)

2.2

1

Lot

Dual Monitor Computer for Control Room

$13,721

$13,721

2.3

1

Lot

Air Tempering Fans Inlet Filters limiting PM10 Emissions

$338,000

$338,000

2.4

3

Each

3 x 50% Air Tempering Fans driven by VFD

$186,456

$186,456

2.5

1

Lot

Upstream NOx, Co & O2 sensors

$321,921

$321,921

 



--------------------------------------------------------------------------------

 

2.6

1

Lot

Upgrade SCR Allen Bradley PLC to Contologix and add redundant communication
modules and power supplies.

$68,544

$68,544

2.7

3

Each

CT Generator connection for relay protection 

$7,480

$22,440

 

 

2.8

3

Each

Upgrade SCR PLC Hardware                              

$5,700

$17,100

 

 

 

 

 

Changes Subtotal

 

$890,346

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Purchase Order Price

 

$80,511,771

 

 

Total Contract Price: $80,511,771

 

1.1

Purchase Order Options

 

The Purchase Order Options listed in the table below are not included in the
Total Purchase Order Price above or in the scope of Work to be provided by the
Contractor hereunder unless exercised by Owner as described below. Purchaser may
elect to activate one or more of the options at a date later than the Purchase
Order Effective Date. Purchaser’s election of an option(s) will be communicated
to the Seller by the issuance of a Change Order to this Purchase Order. If
Purchaser’s Change Order is issued on or before the applicable “Option Date”
from the table below, Seller’s pricing as shown below is firm.

 

 

Option Description

Option Pricing

Option Date

 

 

 

FAA LED stack lighting (3 stacks, 3 lamps per stack)

 

$23,203

 

Pricing Firm Through August 1, 2009

Spare Parts - Trouble Shooting

 

$936,100

 

Pricing Firm Through December 31, 2009

Spare Parts – Strategic

 

$1,565,554

Pricing Firm Through December 31, 2009

Two (2) Spare Woodward CPUs for Turbines (To be included in the strategic spare
parts list)

$23,035

Pricing Firm Through December 31, 2009

Extended warranty for all Equipment for a total period of 24 months after Final
Acceptance or 36 months after delivery, whichever occurs earlier

$395,000

 

Pricing Firm Through October 31, 2010

Extended warranty for the gas generators and the power turbines only which
comprise a portion of the Equipment for a total period of 24 months after Final
Acceptance or 36 months after delivery, whichever occurs earlier

$315,000

 

Pricing Firm Through October 31, 2010

 

 

 

 

 

Section 2.0

Special Notes, Instructions and Comments

 



--------------------------------------------------------------------------------

2.1

Seller agrees to provide those special tools listed on Attachment 9, “Special
Tools required for installation, removal, or adjustment ”. Provided Purchaser
has operated and maintained the Equipment in accordance with the operation and
maintenance manuals and otherwise with a reasonable degree of care consistent
with industry practice, if from the Effective Date to the expiration of the
Warranty Period, Seller and Purchaser determine, in their commercially
reasonable opinion, that other special tools are required and necessary for the
installation, removal, or commissioning of the Goods, Seller shall promptly
supply such special tools at no additional cost.

 

2.2

Seller agrees that the Contract Price includes shop fabrication of the Equipment
to the maximum extent practicable for delivery to the Mill Creek Jobsite via
rail or truck.

 

2.3

Purchaser shall provide all fills of fluids and lubricants necessary to fully
commission the Equipment. All costs associated with the supply of fills are to
the Purchaser’s account.

 

2.4

Seller agrees to provide all control wiring from seller supplied individual
components to a Seller-provided junction boxes. Power wiring to motors from
Purchaser-provided MCC’s will be by purchaser.

 

Section 3.0

Communications

 

3.1

General Requirements

 

All notices permitted or required to be given under this Agreement shall be in
writing and shall be deemed duly given (i) when such notices are served, and
receipt is verified by the receiving Party, by overnight courier, or (ii) on the
seventh (7th) day following the date on which such notice is deposited in the
mail, postage prepaid, certified return receipt requested.

 

PLEASE NOTE: “Electronic mail” is intended to be used for general day-to-day
communications of a coordinating nature and shall not be considered a “Writing”
or “Notice” for purposes hereof. All notices shall be delivered or sent to the
Parties at their respective address(es) or number(s) shown in this Agreement,
exhibits, and attachments as instructed therein, or to such other address(es) or
number(s) as a Party may designate by prior written notice served in accordance
with the terms of this Agreement.

 

All communications relative to this Agreement, including drawings and data,
shall refer to the Purchaser Order Number as set forth on the face of this
Agreement.

 

All COMMERCIAL and TECHNICAL communications and notices will be addressed to
Seller’s contacts set forth in Section 3.5 of this Agreement as applicable.

 

3.2

Communications to Purchaser

 

a) All technical communications and notices of a commercial nature that may
result in formal changes to the technical specifications or the Agreement which
Seller submits to Purchaser shall be in writing and directed to the following
contacts:

Purchaser’s Commercial Contact:

NorthWestern Energy

NorthWestern Energy Mill Creek Generating Station

Attn: Mr. William T Rhoads

40 East Broadway

Butte, MT 59701

Phone:  406-497-3496

Fax: 406 497-3135

E-mail: bill.rhoads@northwestern.com

 

With electronic copy to the following Purchaser’s Engineer’s Support Contact:

 

Gary Wiseman: e-mail: gary.wiseman@shawgrp.com

 



--------------------------------------------------------------------------------

b) All technical communications of a day-to-day, non-commercial nature shall be
directed to:

Purchaser’s Engineer’s Technical Contact:

Shaw Power NorthWestern Energy Mill Creek Generating Station

 

Mr. Mark Rempel

Phone:

303-741-7013

 

9201 E. Dry Creek Road

Fax:

303-741-7456

 

Centennial, CO 80112

E-mail:

mark.rempel@shawgrp.com

 

 

With electronic copy to Purchaser and Purchaser’s Engineer’s Support Contact
listed above in clause a).

 

3.3

Technical Drawing and Data Submittals

 

The Purchaser uses an electronic records management system for project
documentation. Seller agrees that with exception to the Purchase Order, change
orders, Contract Notices, O&M Manuals, and other documents required by Purchaser
in hard copy form, it will submit all drawings, data, reports and other
information required under this Purchase Order in electronic format to its
internal portal site. Refer to Attachment 14 “Technical Drawing and Data
Submittal Instructions” which contains applicable internet access to the portal.
All documentation submittals posted to the portal site must be in a PDF format
unless the Purchase Order, Customer Document List or Project Specification
expressly requires otherwise. Seller’s failure to comply with these instructions
may result in a delay of Purchaser’s review.

 

3.4

Expediting Correspondence

 

All progress reporting, expediting, and shipping related correspondence required
by this Agreement shall be addressed to the following Expediting Contact:

Purchaser’s Engineer’s Expediting Contact:

David Nye

Project Expediter

Shaw Power Group

9201 E, Dry Creek Road

Centennial, CO 80112

Phone:  303 741 7362

Fax:       303 741 7586

Email:   david.nye@shawgrp.com

Ref: NorthWestern Energy Mill Creek Generating Station

 

3.5

Communications to Seller

 

All technical communications and notices of a commercial nature that may result
in formal changes to the technical specifications or Agreement which Purchaser
submits to Seller shall be in writing and directed to the following Seller
contacts:

Seller’s Commercial/Technical Contact:

Pratt & Whitney Power Systems, Inc.

400 Main Street, M/S 191-20

East Hartford, CT 06108

Attn: Lee Polley Projects Manager

Phone:  860-565-3340

Fax:       860-755-1500

E-mail:  lee.polley@pw.utc.com

Ref: NorthWestern Energy Mill Creek Generating Station

 

With a copy to:

 

Pratt & Whitney Power Systems, Inc.

 

--------------------------------------------------------------------------------

400 Main Street, M/S 191-11

East Hartford, CT 06108

Attn: Associate General Counsel

Phone:  860-565-3503

Fax:       860-755-1157

Ref: NorthWestern Energy Mill Creek Generating Station

 

3.6

Seller’s Warranty Contact(s)

 

The following individual(s) should be contacted for all warranty-related issues
in connection with the Goods covered by this Purchaser Order commencing from the
beginning of the Warranty Period:

Pratt & Whitney Power Systems, Inc.

Attn:  Customer Service Manager

400 Main Street, M/S 191-20

East Hartford, CT 06108

Phone:  860-565-7605

Fax:       860-755-2532

E-mail:  Stephen.kopf@pw.utc.com

Ref: NorthWestern Energy Mill Creek Generating Station

 

3.7

Project Communications Concerning Shipment and Delivery Notification of
Materials at the Mill Creek Jobsite

 

Refer to Attachment 11, “Project Packing and Shipment Preparation”, for shipping
and delivery information and instructions including, but not limited to,
shipping preparation, packing, load marking, loading diagrams, site
location/address, notification instructions and requirements complete with site
contacts, site holidays, standard receiving hours and out of hour, weekend and
holiday delivery coordination requirements.

Section 4.0

Delivery Commitment Schedule

 

4.1

Seller and Purchaser hereby agree to perform in accordance with the following
schedule for engineering, fabrication, testing, shipment and delivery of the
Goods covered by this Purchase Order.

 

 

4.1.1

Seller’s scheduled submittal of drawings and engineering data and drawings will
be in accordance with Attachment 7, “Customer Document List”

 

4.1.2

Purchaser will have 3 weeks to review and comment on drawings issued for review.

 

4.1.3

Scheduled Inspection including witnessed inspections will performed in
accordance with Attachment 8 Inspection Attributes List

 

4.1.4

Seller will complete delivery of the first of three Units on or before March 31,
2010

 

4.1.5

Seller will complete delivery of the second of three Units on or before April
30, 2010

 

4.1.6

Seller will complete delivery of the third and final Unit on or before May 31,
2010

 

4.1.7

Final delivery of all remaining equipment will be July 1, 2010

 

4.1.8

The SCR/CO Catalyst will be delivered two weeks before scheduled first fire.

 

4.1.9

Seller agrees to provide a separate milestone bar chart highlighting key
elements and activities consistent with the aforementioned performance schedule.
Seller agrees to promptly advise Purchaser’s responsible Commercial and
Expediting Contacts listed in Section 3.0 of any event that may become a source
of delay.

 

 

--------------------------------------------------------------------------------

4.1.10 Schedule Related Reports: As a minimum, Seller shall provide progress
status reports and schedules on a monthly basis (or more frequent if necessary
and requested by Purchaser) to include but not be limited to a detailed Critical
Path Method (CPM) schedule based on the Seller meeting the requirements of the
delivery commitment schedule listed in this Purchase Order. The schedule must
address major milestones such as status of: 1) drawing and document
completion/submittal according to Attachment 7 – Customer Document List; 2)
information concerning the date of major awards to Purchaser approved
subvendors, complete with organization name; 3) fabrication completion with bar
chart or other Purchaser approved format showing all major activities for
fabrication and assembly; 4) testing and inspection; 5) Manufacturing and
Inspection Plan complete with notification and inspection witness points (when
required); 6) date equipment will ship from the Seller’s shipping point; 7)
duration adequate to account for transportation to the Jobsite; and 8) promise
date for delivery of Goods at the Jobsite consistent with the Purchase Order
required delivery date(s) as noted.

Section 5.0

Shipping Terms and Instructions

 

5.1

The following shipping terms apply to all Goods covered by this Purchase Order:

 

DDP, Delivered freight, insurance and export/import duties paid to the Mill
Creek Generating Station, Mill Creek, Deer Lodge County MT (per INCOTERMS 2000).

 

5.2

Receiving times for deliveries to the Jobsite are Monday through Thursday 7:00
AM to 3:30 PM and Friday 7:00 AM to 2:30 PM, , excluding the holidays agreed
upon by the Parties.

 

5.3

Manufacturing and Shipping Location(s) for Major Components

          

Equipment Description:

Manufacturing Location/Address:

Shipping Point

Yes / No

Electric Generator

P.O. Box 18 Falcon Works

Loughborough, Leics England

 

or

 

Brush SEM

Edvarda Benese 39

310100 Plzen,

Czech Republic

 

Yes

CT Control House

Powell Electrical Manufacturing Company

8550 Mosley Rd.

Houston, TX 77075

Yes

Fuel Skids and Lube Skids

BECON, Incorporated

525 Cottage Grove Rd.

Bloomfield, CT

Yes

Gas Generator

Pratt and Whitney

Aircraft Rd

Middletown, CT

Yes

Power Turbine

Pratt Whitney/Wood Group

Addison Rd.

Windsor, CT 06095

 

Yes

Driver Module Assembly

DRS Manufacturing

166 Boulder Dr.

Fitchburg, Mass 01420

Yes

SCR System

Enviro Kinetics

4791 Arrow Hwy.

Montclair, CA 91763

Yes

 

5.4

Estimated Number of Truck Loads: 25 per SWIFTPAC Unit and 21 per SCR.

 

 

--------------------------------------------------------------------------------

 

Section 6.0

Taxes

 

Seller shall be responsible for payment of all taxes, fees and contributions on
or measured by Seller’s income, and all taxes, fees and contributions on or
measured by employee or other labor costs of Seller or any Subcontractor,
including without limitation all payroll or employment compensation tax, social
security tax or similar taxes for Seller’s or any Subcontractor’s employees
(collectively, the “Seller Taxes”) in connection with the finished Goods
provided under this Agreement. The Contract Price is exclusive of any and all
taxes (including but not limited to withholding taxes), all license, privilege,
excise, value added, or other similar taxes which may now or hereafter be
imposed by any taxing authority, including without limitation the federal or any
state government of the United States of America or their respective political
subdivisions in connection with the sale, purchase or use by Purchaser of
materials, supplies, equipment or services or labor for finished Goods covered
by the Agreement. In addition to the agreed purchase price of the goods,
Purchaser shall pay to Seller upon Seller’s demand any and all taxes, customs
and duty fees and similar charges (but not including any income or excess profit
taxes) which may be imposed by any taxing authority arising from the sale,
delivery or use of any goods sold or exchanged hereunder and for which Seller
may be held responsible for collection or payment, either on its own behalf or
that of Purchaser. Purchaser will be responsible for any and all interest and
penalties relating to the nonpayment or late payment of such taxes in any
jurisdiction. Seller reserves to itself all rights to, and Purchaser waives any
interest in, drawback of any duty and/or refunds of any fees paid by Seller, and
Purchaser will cooperate with Seller to enable Seller to obtain such drawback
and/or refunds.

 

Section 7.0

Payment Terms and Invoicing Instructions

 

7.1

Purchaser shall pay and Seller shall accept, as full payment for all services
performed and all goods and materials furnished hereunder, and for all costs and
expenses incurred in the performance of the services hereunder the sums
specified in the Payment Schedule set forth in Section 7.7.

 

7.2

All invoices shall be sent to :

 

Shaw Power

NorthWestern Energy Mill Creek Generating Station

 

Mr. Gary Wiseman

Phone:

303-741-7543

 

9201 E. Dry Creek Road

Fax:

303-741-7456

 

Centennial, CO 80112

E-mail:

gary.wiseman@shawgrp.com

with cc to madeline.white@shawgrp.com

 

NOTE: SELLER MUST INCLUDE THE PROJECT NAME ON ALL ENVELOPES

 

7.3

All invoices shall reference the Purchase Order number and the name of the
individual identified above. Invoices must be accurate, legible and accompanied
by all reasonably required supporting documentation. Each invoice shall include
the percent complete for the gas generators, power turbines, electric
generators, SCRs, and the control houses.

 

7.4

Purchaser shall pay all approved invoices by wire transfer directly to Seller’s
bank on the date the payment is due. Seller’s bank information is as follows:

 

JP Morgan Chase Bank, N.A.

New York, New York 10004 U.S.A.

Account Name

ABA Routing #021000021

Account # 55 96866

 

7.5

Seller’s invoice for the final payment due will not be considered valid and will
not be further processed for payment unless Seller’s final invoice includes a
completed lien waiver per Article 19.0 of the Terms and Conditions of Purchase.

 

 

--------------------------------------------------------------------------------

7.6

Purchaser has advised Seller, for informational purposes only, that Purchaser is
seeking eligibility for bonus depreciation treatment of assets under the
applicable IRS tax code and related regulations. Seller agrees to provide
Purchaser with such information and documentation as is reasonably requested by
Purchaser in connection with Purchaser's objective to receive such bonus
depreciation treatment as allowed under law. For the sake of clarity, in no
event shall Seller's obligations hereunder be modified based on such tax
objectives, including without limitation, the Project schedule and the limits on
Seller's liability for delay in delivery, performance, or otherwise.

 

7.6

Terms of payment for the Work included in this Agreement will be subject to cash
terms of Net 30 days from the date of invoice in accordance with the Payment
Schedule.  

 

7.7

Progress Payment Schedule (“Payment Schedule”)

 

Payment Milestone No.

Percentage of Total Contract Price/Amount

Milestone Description/Date

1

$300,000

This payment was the Deposit paid upon execution of the Negotiation and
Development Agreement, which payment amount comprises a portion of the Contract
Price

1A

$125,000

Additional deposit payment paid for Project Drawings under Amendment No.
2 dated  May 22, 2009 to the Negotiation and Development Agreement, which
payment amount comprises a portion of the Contract Price 

2

10% Less Payment 1 and 1A

June 30, 2009

3

10%

July 15, 2009

4

10%

August 15, 2009

5

10%

September 15, 2009

6

10%

October 15, 2009

7

10%

November 15, 2009

8

10%

December 15, 2009

9

10%

January 15, 2010

10

15%

Final Delivery (pro rata per Unit)*

11

5%

Upon Successful Performance Test (as further described in the Purchase Order)

 

 

*For clarification, in the event that Seller delivers the three (3) Units
separately, then Purchaser shall be obligated to pay to Seller that portion of
the Contract Price attributable to such delivered Unit(s) when it is so
delivered.

 

7.8

Seller may charge interest on overdue amounts at the rate per month equal to the
greater of one and one-half percent (1½%), or the maximum rate of interest
allowed by applicable law, in either case calculated from the date payment was
due until the date on which Seller receives payment.

7.9

Payments will be due without any setoff, except as expressly provided in Article
27 of the Terms and Conditions of Purchase.

Section 8.0

Technical Field Services Support

 

8.1

Seller will provide technical field services for material receipt, installation,
commissioning and startup as the same are set forth elsewhere in the Agreement
including without limitation Attachment 4. Seller has agreed to provide 4,320
manhours for these services. These manhours assume an average of three (3)
personnel on site for nine (9) months at 10 hours per day. The all-inclusive
hourly (8 hours per day maximum) rate for adds and deletes is $270. The overtime
rate for days greater than 10 hours is $225 per hour and is not included in the
Contract Price. The 4320 site support hours do not include numbers for any of
Seller’s vendors. In addition electric generator, fire system, and SCR vendor
representatives will be on site as requiired. Seller will be responsible for
assuring appropriate vendor supprt is on site as required

 

 

--------------------------------------------------------------------------------

8.2

Seller will provide trainers for plant operations training as the same are set
forth in the Agreement including Attachment 12. Seller has included in the
Contract Price three (3) different training sessions of 3-5 days each for a
maximum of 18 people. The training includes all course materials. Refer to
Attachment 12, Power Plant Operations Course for additional terms and conditions
of such training.

 

8.3

Seller has also provided for control systems field support consisting of one (1)
field service technician for a period of three (3) months following Final
Acceptance. This service is provided at no additional cost to Purchaser.

 

8.4

Purchaser reserves the right to issue field initiated purchase orders to cover
additional field service support time not included in the Contract Price and
scope covered by this Agreement through the date of twelve (12) months from
Substantial Completion or twenty-two (22) months from delivery or storage of the
Goods, whichever occurs first. In such cases, Seller agrees to honor the field
service rates, terms, conditions and requirements detailed herein for Work
performed in connection with the equipment covered by this Agreement, whether or
not this Agreement/P.O. Number and the field service terms of this Section are
incorporated into the field-issued purchase orders by reference.

 

Section 9.0

Terms & Conditions

 

The following terms and conditions are attached hereto and hereby made an
integral part of this Agreement: Terms and Conditions of Purchase (Independent)
– Major Equipment, in addition to those attachments listed in Section 10.0
below.

 

Section 10.0

Applicable Attachments

 

The following documents are attached hereto and incorporated as an integral part
of this Agreement:

 

1.

Substantial Completion, Performance and Quantity Guarantee and Related Damages
(which includes Attachment 1A, Performance Guarantees; Attachment 1B, Emissions
Guarantee; Attachment 1C, Factory and Field Test Document; Attachment 1D, PWPS
Specification FR-1 and PWPS Specification FR-2; and Attachment 1E, PWPS
Specification AR-1)

2.

Late Delivery and Damages

3.

Project Cancellation Schedule

4.

Scope of Supply and Purchaser’s Responsibilities

5.

Purchaser’s Specification and its attachments (also referred to herein as
“Project Specification”).

6.

Project Schedule

7.

Customer Document List

8.

Inspection Attributes List

9.

Special Tools required for installation, adjustment and/or maintenance

10.

Spare Parts

11.

Project Packing and Shipment Preparation (which includes Attachment 11A,
Receiving Equipment)

12.

Power Plant Operations Course

13.

Form of Irrevocable Letter of Credit

14.

Technical Drawing and Data Submittal Instructions

 

 

[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------

 

 

Total Value of Purchase Order in U.S. Dollars:

$80,511,771.

 

 

Seller’s Acceptance

 

Purchaser’s Acceptance

Acknowledged and Agreed this

2nd day of

July, 2009

 

Pratt & Whitney Power Systems, Inc.

 

 

By: /s/ Peter C. Christman

 

 

Acknowledged and Agreed this

2nd day of

July, 2009

 

NorthWestern Corporation d/b/a NorthWestern Energy

 

By: /s/ David G. Gates

Name: Peter C. Christman

 

 

Name: D. G. Gates

 

Title:

President

 

Title:

V.P. Wholesale Operations

 

 